Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3 and 5-15  are pending in the instant application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with   Kongsik Kim  on 05/27/2021. Please review the attached interview summary for details.
Withdrawn claims 1-2 and 10-13  are cancelled for allowance

Examiner’s amendment for allowance
Cancel 
Claims 1-2 and 
Claims 10-13

REASONS FOR ALLOWANCE
In view of the applicants claim amendments and arguments filed on 03/25/2021, the examiners amendment recited above, and the following examiners statement of reasons for allowance, claims 3-4, 5-9 and 14-15 are found to be allowable.
Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed  method for suppressing food intake of an obese subject, the method comprising administering to the obese subject in need of the suppression of food intake a composition comprising an effective amount of avasimibe that non-selectively  inhibits in-vivo both acyl-coenzyme A:cholesterl acyltransferase 1 (ACAT1) and acyl-coenzyme A:cholesterol acyltransferase 2 (ACAT2), wherein the degree that the avasimibe inhibits ACAT1 is less than the degree that the avasimibe inhibits ACAT2.

Conclusion
Claims 3-4, 5-9 and 14-15 (renumbered 1-9) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629